Citation Nr: 1401370	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for decreased visual acuity, to include as secondary to service-connected diabetes mellitus, type 2 and/or service-connected coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  This matter comes is on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In January 2011 and May 2013, the Board Remanded the appeal.  

The Board has reviewed the Veteran's physical claims file and his electronic files to ensure a complete review of the evidence in this case.


FINDING OF FACT

Decreased visual acuity and other impairments of the Veteran's vision, diagnosed as presbyopia, dry eye syndrome, cataracts, or vitreous degeneration, were not documented in service, and the evidence establishes that the currently-diagnosed vision impairments were not caused or aggravated by his active service or by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for impairments of the Veteran's vision diagnosed as presbyopia, dry eye syndrome, cataracts, and vitreous degeneration, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310(a) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2005 of the criteria for establishing service connection on a direct and a secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In February 2012, the Veteran was advised of the criteria used when VA determines disability ratings and effective dates if service connection is awarded.  This notice accordingly addressed all notice elements.  Nothing more was required.  

Although the Veteran was not provided complete notice with respect to his claim until after the initial adjudication of the claim, there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Moreover, the Veteran, through his representative, demonstrated an understanding of the evidence needed to establish entitlement to service connection for decreased visual acuity in a written Informal Hearing Presentation in December 2013.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

Pertinent medical evidence associated with the claims files consists of service and VA treatment records and private treatment records.  Pursuant to a January 2011 Remand, the Veteran was afforded a VA examination and an opinion was obtained regarding the etiology of the Veteran's decreased visual acuity, including whether it was aggravated by the Veteran's service-connected diabetes mellitus, type 2 or CAD.  The Veteran was afforded a VA examination in June 2011, with an addendum submitted in September 2011.  

However, it was inadequate for adjudication purposes as the examiner did not discuss whether the service-connected diabetes mellitus aggravated the cataracts or whether the Veteran's cataracts, which were affecting his visual acuity, were proximately due to (secondary to) or aggravated by the Veteran's service-connected CAD, as he was directed to do in the Board's January 2011 remand.  Accordingly, the Board Remanded the claim once more in May 2013 for a supplemental opinion which was obtained in October 2013 at which time a second examiner opined that neither the Veteran's diabetes mellitus nor CAD aggravated his vision problems, supported by a well-reasoned rationale.  A review of June 2011 examination and October 2013 supplemental opinion shows that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the examination and opinions, in aggregate, appear to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA substantially complied with the Board's Remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Neither the Veteran nor his representative throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence of record shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran maintains that that his vision impairments are secondary to his service-connected diabetes mellitus, type 2 and/or service-connected CAD.  He does not necessarily argue that his vision problems are related to his active service.  However, when determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The theories of direct and secondary service connection will therefore be considered and addressed.

There is evidence of a current vision disability.  When the Veteran underwent medical examination in connection with his claim in June 2011, the examiner diagnosed age-related cataract and vitreous syneresis, dry eye symptoms, and presbyopia.  Thus, as the evidentiary record clearly shows a current vision disability, the Board will now consider in-service incurrence.

The Veteran's service treatment records (STRs) do not reflect any complaints or findings of any vision disability.  The March 1968 enlistment and November 1969 release from active duty examinations reflect that the Veteran has normal vision.

VA treatment records include an August 2007 report which indicates that the Veteran's primary care physician referred him for a pituitary adenoma, visual changes, and possible temporal field defects in both eyes.  A March 2008 report reflects that the Veteran's vision was affected by a pituitary macroadenoma.

In December 2010, the Veteran submitted treatise information from New York University's Langone Medical Center that indicates pituitary adenomas may be associated with diabetes mellitus and cardiovascular disease.

Pursuant to the Board's January 2011 Remand, the Veteran was afforded a VA eye examination in June 2011, with an addendum submitted in September 2011.  At that time, the Veteran presented with a history of blurry vision for 6 months, floaters since 2010, poor peripheral vision since 2002, an unknown onset of trouble seeing in bright lights and focus problems.  The examiner, Dr. B, diagnosed the Veteran with diabetes mellitus, type 2 without ocular complications; age-related cataracts starting to affect visual acuity; age-related vitreous syneresis, dry eye symptoms without clinical manifestations; presbyopia with dry eye symptoms; symptoms of glare when looking at bright lights, likely secondary to cataracts; complaints of poor peripheral vision with a completely normal visual field with test; correctable refractive error OS (left eye); and cataracts limiting vision OD (right eye). 

The examiner opined that it was not likely that any of the above-noted conditions were causally or etiologically related to the Veteran's time in service.  Instead, he concluded that the conditions were all age-related or related to natural refractive error.  The examiner noted further that the Veteran's cataracts were very mild and his visual acuity was 20/25 in the right eye and 20/20 in the left eye, and therefore, there was no visual disability.  In rendering this opinion, he noted that cataracts are commonly associated with advancing age, smoking and obesity, all of which were associated with the Veteran, and that they were less commonly associated with diabetes.  Accordingly, he concluded that the Veteran's cataracts were less likely than not associated with his service-connected diabetes. 

The examiner concluded that the Veteran's cataracts were not associated with his diabetes, which the Board construes as meaning that the cataracts were not proximately due to or secondary to the diabetes.  However, the examiner did not discuss whether the service-connected diabetes mellitus aggravated the cataracts.  Furthermore, the examiner did not discuss whether the Veteran's cataracts, which were affecting his visual acuity, were proximately due to (secondary to) or aggravated by the Veteran's service-connected CAD.

Accordingly, in May 2013 the Board Remanded the case for a supplemental opinion.  The Board notes that a July 2013 addendum which did not address the questions set forth in the Remand was issued.  
Pursuant to the Board's May 2013 Remand, in October 2013, based solely on a review of records pursuant to the Acceptable Clinical Evidence (ACE) protocol, a second examiner, optometrist Dr. MA, opined that neither the Veteran's diabetes mellitus or his CAD aggravated his presbyopia, dry eye syndrome, cataracts, or vitreous degeneration.  Based on the June 2011 examination, the examiner stated that that Veteran's cataracts, presbyopia, and vitreous degeneration were age appropriate and had not progressed beyond a normal course, either as a result of ("by") his diabetes mellitus or CAD at the time of his examination.  The examiner also opined that dry eye syndrome was also not aggravated by the diabetes mellitus or CAD and that dry eye is also an age appropriate condition.  The examiner stated that symptoms of glare are normal for having cataracts which was age appropriate at the time of the examination.  Finally, the examiner found that refractive error is not related to diabetes mellitus or CAD.

The Board acknowledges that there is conflicting evidence in this case.  Upon review of all the evidence, the Board finds that the June 2011 opinion of the VA examiner, Dr. B, and the October 2013 opinion of Dr. MA, are the most probative and persuasive evidence of record.  These two opinions reflect a complete review of the Veteran's claims file, a current examination of the Veteran, and the opinions are supported by detailed rationale.  In rendering their opinions, the VA examiners considered the Veteran's belief that his vision problems are related to his service-connected diabetes mellitus and CAD.  Additionally, the VA examiners' opinions reflect access to the findings from the Veteran's treating physicians as well as lay statements of record.  Because the VA examiners reviewed the claims file they were able to fully address the salient question as to whether there was any etiologically relationship between the Veteran's vision problems and his service, including his service-connected disabilities.

The Board has considered the internet treatise articles in support of the Veteran's claim which suggest an etiological relationship between vision disturbances, specifically pituitary adenomas and diabetes mellitus and cardiovascular disease.  These articles, however, do not in any way relate the Veteran's variously diagnosed vision disorders to his service or to any service-connected disability.  As a lay person, relying on a generic medical treatise, the Veteran is not qualified to render a medical opinion as to the etiology of his claimed disorders.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence which provides speculative generic statements not relevant to the veteran's claim does not assist to substantiate a claim unless, "standing alone," the treatise discussion provides "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The documents supplied by the Veteran simply provide speculative generic statements.  Therefore, the excerpts lack probative value in the consideration of the Veteran's claim.

The Veteran was not shown to have any vision disability during service.  The earliest post-service medical evidence of any relevant findings is around 2007, which is almost 38 years post-service.  Moreover, there is no competent medical opinion of record which relates the Veteran's vision disability to his service.  In this regard, the persuasive opinions of record, the June 2011 and October 2013 VA examination reports, establish that the Veteran's cataracts were not associated with his diabetes, and that neither the Veteran's diabetes mellitus or his CAD aggravated his presbyopia, dry eye syndrome, cataracts, or vitreous degeneration.  Service connection based on the theories of direct onset (38 C.F.R. § 3.303(a)) or on a secondary basis (38 C.F.R. § 3.310) is not established.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of vision problems and whether these problems are etiologically related to the Veteran's active service or to his service-connected diabetes mellitus and coronary artery disease (or any other service-connected disability) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Vision disabilities are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that vision tests and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
 
That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as blurred vision, there is no indication that the Veteran is competent to etiologically link any such symptom to his active service or to his service-connected diabetes mellitus or his CAD.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating vision disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a vision disability on either a direct or secondary basis.  Where there is an approximate balance of positive and negative evidence, reasonable doubt is to be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b).  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for presbyopia, dry eye syndrome, cataracts, or vitreous degeneration, to include as secondary to service-connected diabetes mellitus, type 2 and/or service-connected coronary artery disease, is denied.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


